Allowance
Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 4/13/2040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US 2018/0306019 discloses 
an inclination, defined to be the angular deviation from vertical of the wellbore at the point in the wellbore corresponding to the survey point (“a vertical section-disposed portion having a central longitudinal axis that is less than 20 degrees relative to the vertical” [0007]),
the processor identifying a minimum lateral measured depth (min_LMD) as a measured depth of a first point in the ordered plurality of survey points for which the inclination exceeds an inclination threshold angle (“a vertical section-disposed portion having a central longitudinal axis that is less than 20 degrees relative to the vertical” [0007] thus when the angle exceeds 20 degrees, it is no longer vertical); 
and US 2003/0154029 teaches the processor identifying a mid-lateral point (midLMP) in the plurality of survey points whose measured depth (midLMD) is greater than min_LMD and less than max_LMD (“a projection plane maybe chosen to include to a line parallel to the inclination/deviation at a midpoint of well-bore 450, the inclination/deviation at the top or bottom of a desired section of well-bore 450, the maximum or minimum inclination/deviation of a particular section of well-bore 450, a moving average of inclination/deviation across the section of well-bore 450 being considered” [0031]); however, 

the processor identifying a maximum lateral measured depth (maxLMD) as a measured depth of a last point in the ordered plurality of survey points for which the inclination exceeds the inclination threshold angle.
Though US 2018/0306019 discloses “a horizontal section-disposed portion having a central longitudinal axis that is between 70 and 110 degrees relative to the vertical” [0007] where the inclination threshold angle exceeds 70 degrees to be considered horizontal, the prior art does not disclose the steps of identifying a maximum lateral measured depth (maxLMD) as a measured depth of a last point in the ordered plurality of survey points for which the inclination exceeds the inclination threshold angle.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1 and 10 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857